791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RICHARD E. PAYNE, Petitioner-Appellant,v.WILLIAM L. ABSHIRE, Respondent-Appellee.
85-1871
United States Court of Appeals, Sixth Circuit.
4/4/86

APPEAL DISMISSED
W.D.Mich.
ORDER
BEFORE:  KEITH, NELSON and GUY, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's response to this Court's order directing him to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


2
It appears from the record that judgment was entered on July 17, 1984, and that the notice of appeal was filed on April 30, 1985.  The notice of appeal was filed 257 days late.  Rule 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir. 1985); Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.